  Case 2:20-cv-09793-RGK-MAA Document 11 Filed 02/02/21 Page 1 of 1 Page ID #:74


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-09793-RGK-MAA                                      Date     February 2, 2021
 Title             United African-Asian Abilities Club et al v. Ardmore 19 LLC et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                          N/A
                 Deputy Clerk                         Court Reporter / Recorder                 Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER RE RESPONSE TO ORDER TO SHOW
                              CAUSE



      The Court has reviewed the proof of service [10] that was filed in response to the Order
to Show Cause [9].
       According to the Court’s Standing Order Regarding Newly Assigned Cases [8], proofs of
service shall be filed within 5 days of serving the summons and complaint. Plaintiff shall show
cause in writing, not later than February 5, 2021, regarding the failure to timely file the proof of
service. Plaintiff shall also file a Request for Default by the Clerk as to defendant Ardmore 19,
LLC on or before February 5, 2021. Failure to do so will result in dismissal for lack of
prosecution.
         IT IS SO ORDERED.

                                                                                                 :

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
